Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On October 31, 2010, US Ecology, Inc. (the “Company” or “US Ecology”) completed the acquisition of Seaway TLC Inc. and its wholly-owned subsidiaries Stablex Canada Inc. and Gulfstream TLC, Inc. (collectively “Stablex”) from Marsulex Inc.The accompanying unaudited pro forma condensed combined balance sheet as of September 30, 2010 and the unaudited pro forma condensed combined statements of operations for the year ended December31, 2009 and the nine months ended September 30, 2010 are based on the separate historical consolidated financial statements of the Company and Stablex. These unaudited pro forma condensed combined financial statements reflect the acquisition and related events and apply the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of September 30, 2010 reflects the acquisition and related events as if they had been consummated on September 30, 2010. The unaudited pro forma condensed combined statements of operations for the year ended December31, 2009 and the nine months ended September 30, 2010 reflect the acquisition and related events as if they had been consummated on January 1, 2009. The pro forma adjustments are based upon available information and assumptions that management believes reasonably reflect the acquisition. The unaudited pro forma condensed combined financial statements are presented for informational purposes only. The pro forma condensed combined financial statements are not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition as of the dates indicated. In addition, the unaudited pro forma condensed combined financial statements do not purport to project the future financial position or operating results of the combined company. You should read this information together with the following: · the accompanying notes to the unaudited pro forma condensed combined financial statements; · the separate historical unaudited consolidated financial statements of the US Ecology as of and for the three and nine monthsmonths ended September 30, 2010 included in US Ecology’s Quarterly Report on Form10-Q for the quarterly period ended September 30, 2010; · the separate historical consolidated audited financial statements of US Ecology as of and for the years ended December31, 2009 and 2008 included in US Ecology’s Annual Report on Form10-K for the year ended December31, 2009; · the separate historical audited consolidated financial statements of Seaway TLC Inc. as of December 31, 2009 and 2008 and for the years then ended included as Exhibit 99.1 in this Form 8-K/A; · the separate historical unaudited consolidated financial statements of Seaway TLC Inc. as of September 30, 2010 and December 31, 2009 and for the three andnine months ended September 30, 2010 and 2009 included as Exhibit 99.2 in this Form 8-K/A. In the unaudited pro forma condensed combined financial statements, the acquisition is accounted for using the acquisition method of accounting in accordance with the Financial Accounting Standards Board Accounting Standards Codification (“ASC”) No. 805 Business Combinations. Accordingly, the total purchase price, calculated as described in Note1 to the unaudited pro forma condensed combined financial statements, is allocated to the net tangible and identifiable intangible assets of Stablex, based on preliminary estimates of fair value. The allocation is dependent upon valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation. Accordingly, the purchase price allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial statements. The final determination of fair value of assets acquired and liabilities assumed as of October 31, 2010 and its effect on results of operations may differ significantly from the pro forma amounts included in the unaudited pro forma condensed combined financial statements. These amounts representmanagement’s best estimate as of the date of this Form 8-K/A. The unaudited pro forma condensed combined financial statements do not include the effects of costs associated with any restructuring or integration activities resulting from the transaction, as they are non-recurring in nature and not factually supportable at the time that the unaudited pro forma condensed combined financial statements were prepared. In addition, the unaudited pro forma condensed combined financial statements do not include the realization of any cost savings from operating efficiencies or synergies resulting from the transaction, nor do they include any potential incremental revenues and earnings that may be achieved with the combined capabilities of the companies. F-1 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 Historical Pro Forma Adjustments Pro Forma $s in thousands US Ecology Stablex (Note 3) (Note 4) Combined Assets Current Assets: Cash and cash equivalents $ $ $ ) {a} $ ) {b} Receivables, net - Due from Marsulex Inc. and subsidiaries - ) {a} - Prepaid expenses and other current assets - Income taxes receivable - ) {a} - Deferred income taxes - - Total current assets ) - Property and equipment, net {c} Intangible assets - {d} Goodwill - ) {e} Restricted cash - - Other assets - {b} Total assets $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ $ {b} $ {i} Due to Marsulex Inc. and subsidiaries - ) {a} - Deferred revenue 39 - Accrued liabilities - Accrued salaries and benefits - - Income taxes payable - ) {i} Current portion of long-term debt - Current portion of closure and post-closure obligations (8
